Case 3:20-cv-00892-HEH-EWH Document 12 Filed 04/21/21 Page 1 of 3 PagelD# 58

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ERIC WAYNE CLEMMONS, )
Petitioner,
V. Civil Action No. 3:20CV892—-HEH
JUSTIN ANDREWS,
Respondent.
MEMORANDUM OPINION

 

(Dismissing Civil Action Without Prejudice)

Petitioner, a federal prisoner proceeding pro se, submitted a petition for a writ
habeas corpus under 28 U.S.C. § 2241. (ECF No. 1.) Although Petitioner filed on the
correct standardized form, Petitioner only completed select portions of the form and
specifically failed to answer questions asking where he has previously raised his claim.
Accordingly, by Memorandum Order entered on December 30, 2020, the Court informed
Petitioner that he must complete the form in its entirety. The Court directed Petitioner,
within eleven (11) days of the date of entry thereof, to complete and return the
standardized form for filing a § 2241 petition. The Court warned Petitioner that the
failure to comply with the terms of the December 30, 2020 Memorandum Order would
result in the dismissal of the action. See FED. R. CIv. P. 41(b).

Because more than eleven (11) days had elapsed and Petitioner failed to complete

and return the § 2241 form or otherwise respond to the December 30, 2020 Memorandum
Case 3:20-cv-00892-HEH-EWH Document 12 Filed 04/21/21 Page 2 of 3 PagelD# 59

Order, by Memorandum Opinion and Order entered on January 26, 2021, the Court
dismissed the action without prejudice.’

On February 9, 2021, the Court received a letter from Petitioner “asking the courts
to please accept [his] returned petition,” and to reopen the action. (ECF No. 10 at 1.)
Petitioner again attached a § 2241 petition. (ECF No. 10-1.) In this § 2241 petition,
instead of identifying an action of the Bureau of Prisons that was the subject of his initial
filing, Petitioner indicated that the action he was challenging was this Court’s dismissal
of his § 2241 petition on January 26, 2021. (/d. at 2.) Petitioner then restated his claim
about earned time credits. (/d. at 6-7.) Petitioner indicated that he had not raised his
claim anywhere (id. at 2-3), but later contradicted himself and stated that he “present[ed]
Ground One in all appeals that were available to [him].” (/d. at 7.) Accordingly, by
Memorandum Order entered on March 19, 2021, the Court granted the request to reopen
for the limited purpose of determining whether Petitioner has exhausted his claim. The
Court then explained as follows:

Prior to seeking judicial relief, an inmate filing a § 2241 petition must
properly exhaust his or her administrative remedies. McClung v. Shearin, 90
F. App’x 444, 445 (4th Cir. 2004) (citing Carmona v. U.S. Bureau of Prisons,

243 F.3d 629, 634 (2d Cir. 2001); Little v. Hopkins, 638 F.2d 953, 953-54

(6th Cir. 1981)). “Proper exhaustion demands compliance with an agency’s
deadlines and other critical procedural rules,” Woodford, 548 U.S. at 90, “so

 

! On January 27, 2021, the Court received Petitioner’s standardized form for filing a § 2241
form. Petitioner indicated that he placed the § 2241 petition in the prison mailing system on
January 14, 2021. (ECF No. 8 at 9.) Thus, the § 2241 petition remains untimely filed, as
Petitioner’s response was due on January 10, 2021. Moreover, Petitioner again failed to follow
the Court’s directives. Petitioner hardly completed any of the § 2241 petition form. The Court
specifically pointed out that Petitioner failed to answer questions asking where he had previously
raised his claim and directed that he must provide this information. Once again, Petitioner made
no effort to comply with this directive.
Case 3:20-cv-00892-HEH-EWH Document 12 Filed 04/21/21 Page 3 of 3 PagelD# 60

that the agency addresses the issues on the merits.” Jd. (quoting Pozo v.
McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)). An inmate’s failure to
properly exhaust the administrative grievance process prior to filing his or
her habeas petition may warrant dismissal of the petition. See Timms v.
Johns, 627 F.3d 525, 531 (4th Cir. 2010) (citation omitted) (internal
quotation marks omitted) (noting courts require “exhaustion of alternative
remedies before a prisoner can seek federal habeas relief’). The applicable
prison rules “define the boundaries of proper exhaustion.” Jones v. Bock,
549 U.S. 199, 218 (2007).

Petitioner clearly indicates that he has not exhausted his
administrative remedies and provides no argument about why he should be
permitted to proceed here under these circumstances. (§ 2241 Pet. 2.)
Accordingly, within eleven (11) days of the date of entry hereof, Petitioner
is DIRECTED to show good cause why the action should not be dismissed
for failing to exhaust his administrative remedies. Failure to file a proper
response within that time will result in the dismissal of the action. See Fed.
R. Civ. P. 41(b).

(ECF No. 11 at 2-3.) More than eleven (11) days have elapsed and Petitioner has failed
to respond to the Court’s March 19, 2021 Memorandum Order. Such conduct
demonstrates a willful failure to prosecute the action. Moreover, Petitioner has failed to
demonstrate that he has exhausted his administrative remedies. Accordingly, the action
will be dismissed without prejudice.

An appropriate Order shall accompany this Memorandum Opinion

A I

HENRY E. HUDSON
Date: ers 2l 2021 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia

 

2
